Citation Nr: 1639184	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for residuals of Bell's palsy (claimed as facial nerve damage).

2. Entitlement to an initial evaluation in excess of 10 percent for dry eye syndrome, right eye.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1990 to November 2000.                    

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and Columbia, South Carolina.  The issues for increased rating for Bell's palsy residuals and dry eye syndrome are in furtherance of higher initial evaluation since the award of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

While a Board videoconference hearing was scheduled for November 2013, the Veteran did not report without good cause explanation, and  the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On the claim for increase for residuals of Bell's palsy, and dry eye syndrome as a residual of Bell 's palsy, the Veteran should be re-examined for more contemporaneous VA examination based on the 5 year time period since the last occurrence and the assertion by his representative that new examination is needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).   

The Board moreover finds re-examination necessary on the claims of service connection for orthopedic disabilities, of the right and left knees and left shoulder.  The prior examination from 2011 while ruling out medical relationship between  left shoulder disorder and service overlooked an injury in service the Veteran has described as key to that inquiry.  Also needed is another opinion on the etiology of knee disorders, addressing the Veteran's history of parachute jumps.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate copies of them with      the Veterans Benefits Management System (VBMS) electronic claims folder.  

2. Then schedule the Veteran for a VA examination          with regard to residuals of Bell's palsy, to include any visual disability such as dry eye syndrome or lagophthalmos.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Provide a discussion of all present symptoms and manifestations of the Veteran's service-connected residuals of Bell's palsy, in accordance with 38 C.F.R.           § 4.124a, Diagnostic Code 8207.  Indicate estimated severity of the condition, clarifying whether there has been an increase to the level of incomplete, severe paralysis (or for that matter, if symptoms have worsened to at or near the "complete" paralysis level).  

Also obtain a vision/eye examination with the appropriate examiner, the examiner should document the nature and extent of any eye or vision symptoms associated with the Bell's palsy, such as the presence or absence of lagophthalmos and dry eye syndrome, and whether any of these conditions are unilateral or bilateral.  Moreover, indicate review of the prior 2011 VA examination report which suggests bilateral dry eye syndrome and the presence of right eye lagophthalmos.  

3. Also schedule the Veteran for VA orthopedic examination with regard to his right and left knee disorders, and left shoulder disorder.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should identify all diagnoses related to the bilateral knees, and the left shoulder (described as residuals of in-service injury).  Then opine as to whether any of the identified condition(s) were  at least as likely as not (50 percent or greater probability) incurred during military service, and/or manifested to a compensable level within one year of separation from service. This opinion should consider all documented and reported medical history, including: (1) with regard to the right and left knees, the Veteran's report of initial injury during parachute jumps (see Form DD-214, Parachutist Badge); (2) with regard to the left shoulder the documented incident in service in which the Veteran's shoulder was struck by a fallen antenna (an incident not reviewed during the last examination in 2011).  

The VA examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


